ICJ_118_ApplicationGenocideConvention_HRV_SRB_2002-11-14_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

ORDONNANCE DU 14 NOVEMBRE 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER OF 14 NOVEMBER 2002
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Yougoslavie), ordonnance
du 14 novembre 2002, C.I.J. Recueil 2002, p. 610

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Croatia v. Yugoslavia), Order
of 14 November 2002, 1 C.J. Reports 2002, p. 610

 

N° de vente:
ISSN 0074-4441 Sales number 855
ISBN 92-1-070961-6

 

 

 
14 NOVEMBRE 2002

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(CROATIE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

{CROATIA v. YUGOSLAVIA)

14 NOVEMBER 2002

ORDER
610

INTERNATIONAL COURT OF JUSTICE

YEAR 2002 2002
14 November
General List
14 November 2002 No. 118

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(CROATIA v. YUGOSLAVIA)

ORDER

Present: President GUILLAUME; Judges  RANJEVA, HERCZEGH,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOLMANS, REZEK, AL-KHASAWNEH, BUERGEN-
THAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court, and to
Articles 31 and 79 of the Rules of Court,

Having regard to the Order of 27 June 2000, whereby the Court
extended until 14 March 2001 and 16 September 2002 respectively the
time-limits for the filing of the Memorial of the Republic of Croatia and
the Counter-Memorial of the Federal Republic of Yugoslavia,

Having regard to the Memorial of the Republic of Croatia, filed within
the time-limit as thus extended;

Whereas on 11 September 2002, within the time-limit fixed for the
filing of the Counter-Memorial, the Federal Republic of Yugoslavia
filed certain preliminary objections to jurisdiction and to admissibility;

4

 
APPLICATION OF GENOCIDE CONVENTION (ORDER 14 XI 02) 611

Whereas accordingly, by virtue of Article 79, paragraph 3, of the Rules
of Court adopted on 14 April 1978, the proceedings on the merits are
suspended and a time-limit has to be fixed for the presentation by the
other party of a written statement of its observations and submissions on
the preliminary objections;

Whereas, at a meeting held by the President with the Agents of the
Parties on 6 November 2002, the Republic of Croatia, referring to the
current proceedings in the case concerning Application for Revision of the
Judgment of 11 July 1996 in the Case concerning Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections ( Yugo-
slavia v. Bosnia and Herzegovina), asked to be allowed until the end
of April 2003 to file its written statement; and whereas the Federal
Republic of Yugoslavia made no objection to that request being
accepted by the Court;

Taking account of the particular circumstances of the case and of the
agreement of the Parties,

Fixes 29 April 2003 as the time-limit within which the Republic of
Croatia may present a written statement of its observations and submis-
sions on the preliminary objections raised by the Federal Republic of
Yugoslavia; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of November, two
thousand and two, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Croatia and the Government of the Federal Republic of
Yugoslavia, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
